                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Auto-Owners Insurance Company,      )                Civil Action No. 5:17-cv-02943-JMC
                                    )
                      Plaintiff,    )
v.                                  )
                                    )                        ORDER AND OPINION
The Cincinnati Insurance Company,   )
                                    )
                      Defendants.   )
___________________________________ )

       Plaintiff Auto-Owners Insurance Company filed this declaratory judgment action against

Defendant The Cincinnati Insurance Company seeking a declaration by the court that a commercial

general liability policy (“CGL”) issued by Plaintiff to Hamilton and Dorothy Williams (the

“Named Insureds”) and bearing policy number 072316-35293100-12 (the “Policy”) does not

provide coverage to Defendant’s insured, Melvin K. Younts, with regard to the lawsuit styled Mary

Joan Ball v. Melvin K. Younts, 2016-CP-38-00295, which was tried to a verdict in the Court of

Common Pleas for Orangeburg County (the “Underlying Action”).              (ECF No. 1.)      In the

alternative, Plaintiff seeks a declaration that the Policy sits in excess over Defendant’s policy

issued to Younts and does “not drop down to provide coverage since the limits of [Defendant]

Cincinnati’s policy in question were sufficient to pay off the judgment entered against Mr. Younts

in the Underlying Action.” (ECF No. 40 at 2.) In response to the foregoing, Defendant

counterclaims against Plaintiff seeking (1) a declaration that Younts is an insured under the Policy

and (2) contribution from Plaintiff for one-half of the $214,000.00 used to settle the Underlying

Action. (ECF No. 9 at 4 ¶ 27–8 ¶ 49.)

       This matter is before the court on the parties’ cross Motions for Summary Judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure. (ECF Nos. 40, 41.) The parties




                                                 1
oppose each other’s Motions respectively. (ECF Nos. 47, 48.) For the reasons set forth below,

the court GRANTS Plaintiff’s Motion for Summary Judgment and DENIES Defendant’s Motion

for Summary Judgment.

                                     I.   JURISDICTION

       The court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a) based on

Plaintiff’s allegations that the action is between citizens of different states and the amount in

controversy is in excess of $75,000.00, exclusive of costs and interest. (ECF No. 1 at 1 ¶ 1–2 ¶ 4.)

          II.    RELEVANT BACKGROUND TO THE PENDING MOTIONS

       In the Underlying Action, Ball alleged that she was injured on May 7, 2013 at or around

11 p.m., when she slipped and fell in the parking lot outside of The Liquid Center, one of the

tenants of the Orangeburg Plaza Shopping Center. (ECF No. 40-9 at 9 ¶¶ 14–18.) “Hamilton

Williams and Eston Williams, Jr., owned the portion of the Orangeburg Plaza shopping center

where Liquid Center and the surrounding parking area were physically located.” (ECF No. 41-1

at 2.) “Younts, along with some family members, owned other portions of the Orangeburg Plaza

shopping center that did not include Liquid Center and the surrounding parking area.” (Id.) “Ball

asserted her accident resulted from the poorly maintained condition of the parking lot.” (Id. at 3.)

       On or about March 1, 2016, Ball filed the Underlying Action alleging claims against

Younts, Hamilton Williams, and others1 for premises liability, negligent and reckless conduct, and

negligence per se. (ECF No. 1-2 at 2–11.) Defendant immediately provided a defense for Younts

in the Underlying Action, while Plaintiff eventually agreed to provide Younts a defense pursuant

to a reservation of rights. (See ECF No. 41-7.) The Underlying Action proceeded to trial on



1The other defendants in the Underlying Action were Younts Investments, LLC; Younts
Properties, Inc.; Eugene Hay; Patricia Ann Fiddie; Linda Francis Felkel; Michael David Hay;
Liquid Center, Inc.; and Eston Ernest Williams, Jr. (See ECF No. 1-2 at 1.)

                                                 2
November 13, 2017, and “[t]he jury returned a verdict against Mr. Younts in the amount of

$314,001.32 but found Ms. Ball to be 50% negligent.” (ECF No. 41-1 at 4.) “Pursuant to the

terms of a pre-trial agreement, [Defendant] CIC paid $214,000 to satisfy the judgment against Mr.

Younts following the verdict.” (Id.)

       On October 31, 2017, Plaintiff filed the instant declaratory judgment action in this court.

(ECF No. 1.) On December 21, 2017, Defendant filed its Answer and asserted counterclaims for

declaratory judgment and for contribution.       (ECF No. 9.)     Plaintiff answered Defendant’s

counterclaims on December 22, 2017. (ECF No. 11.) After engaging in discovery, each party

respectively moved for summary judgment on January 18, 2019, and responded to their opponent’s

Motion for Summary Judgment on February 1, 2019. (See ECF Nos. 40, 41, 47, 48.)

       Thereafter, on March 5, 2019, the court heard oral argument from the parties on the instant

Motions. (ECF No. 54.)

                                  III.   LEGAL STANDARD

A.     Declaratory Judgment Actions

       Under the Declaratory Judgment Act, a district court, in a case or controversy otherwise

within its jurisdiction, “may declare the rights and other legal relations of any interested party

seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

The Supreme Court has “repeatedly characterized the Declaratory Judgment Act as ‘an enabling

Act, which confers a discretion on the courts rather than an absolute right upon the litigant.’”

Wilton v. Seven Falls Co., 515 U.S. 277, 287 (1995) (quoting Pub. Serv. Comm’n of Utah v. Wycoff

Co., 344 U.S. 237, 241 (1952)). Courts have long interpreted the Act’s permissive language “to

provide discretionary authority to district courts to hear declaratory judgment cases.” United

Capitol Ins. Co. v. Kapiloff, 155 F.3d 488, 493 (4th Cir. 1998). “[A] declaratory judgment action




                                                 3
is appropriate ‘when the judgment will serve a useful purpose in clarifying and settling the legal

relations in issue, and . . . when it will terminate and afford relief from the uncertainty, insecurity,

and controversy giving rise to the proceeding.’” Centennial Life Ins. Co. v. Poston, 88 F.3d 255,

256 (4th Cir. 1996) (quoting Aetna Cas. & Sur. Co. v. Quarles, 92 F.2d 321, 325 (4th Cir. 1937)).

B.       Summary Judgment Generally

         Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A fact is “material” if proof of its existence or non-existence would affect the disposition

of the case under the applicable law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49

(1986). A genuine question of material fact exists where, after reviewing the record as a whole,

the court finds that a reasonable jury could return a verdict for the nonmoving party. Newport News

Holdings Corp. v. Virtual City Vision, 650 F.3d 423, 434 (4th Cir. 2011).

         In ruling on a motion for summary judgment, a court must view the evidence in the light

most favorable to the non-moving party. Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 123-

24 (4th Cir. 1990). The non-moving party may not oppose a motion for summary judgment with

mere allegations or denials of the movant’s pleading, but instead must “set forth specific facts”

demonstrating a genuine issue for trial. Fed. R. Civ. P. 56(e); see Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986); Anderson, 477 U.S. at 252; Shealy v. Winston, 929 F.2d 1009, 1012 (4th

Cir. 1991). All that is required is that “sufficient evidence supporting the claimed factual dispute

be shown to require a jury or judge to resolve the parties’ differing versions of the truth at trial.”

Anderson, 477 U.S. at 249. “Mere unsupported speculation . . . is not enough to defeat a summary

judgment motion.” Ennis v. Nat’l Ass’n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 62 (4th Cir.

1995).




                                                   4
C.     General Principles of South Carolina Insurance Law

       Under South Carolina law, insurance policies are subject to the general rules of contract

construction. B.L.G. Enters., Inc. v. First Fin. Ins. Co., 514 S.E.2d 327, 330 (S.C. 1999). “When

a contract is unambiguous, clear, and explicit, it must be construed according to the terms the

parties have used.” Id. The court must enforce, not write, contracts of insurance and must give

policy language its plain, ordinary, and popular meaning. Id. “[I]n construing an insurance

contract, all of its provisions should be considered, and one may not, by pointing out a single

sentence or clause, create an ambiguity.” Yarborough v. Phoenix Mut. Life Ins. Co., 225 S.E.2d

344, 348 (S.C. 1976). “A contract is ambiguous when it is capable of more than one meaning

when viewed objectively by a reasonably intelligent person who has examined the context of the

entire integrated agreement and who is cognizant of the customs, practices, usages and terminology

as generally understood in the particular trade or business.” Hawkins v. Greenwood Dev. Corp.,

493 S.E.2d 875, 878 (S.C. Ct. App. 1997). “Where language used in an insurance contract is

ambiguous, or where it is capable of two reasonable interpretations, that construction which is

most favorable to the insured will be adopted.” Poston v. Nat’l Fid. Life Ins. Co., 399 S.E.2d 770,

772 (S.C. 1990).

       An insurer’s obligation under a policy of insurance is defined by the terms of the policy

itself and cannot be enlarged by judicial construction. S.C. Ins. Co. v. White, 390 S.E.2d 471, 474

(S.C. Ct. App. 1990). A policy clause extending coverage must be liberally construed in favor of

coverage, while insurance policy exclusions are construed most strongly against the insurance

company, which also bears the burden of establishing the exclusion’s applicability. M&M Corp.

of S.C. v. Auto–Owners Ins. Co., 701 S.E.2d 33, 35 (S.C. 2010); Owners Ins. Co. v. Clayton, 614

S.E.2d 611, 614 (S.C. 2005). “However, if the intention of the parties is clear, courts have no




                                                5
authority to torture the meaning of policy language to extend coverage that was never intended by

the parties.” S.C. Farm Bureau Mut. Ins. Co. v. Wilson, 544 S.E.2d 848, 850 (S.C. Ct. App. 2001).

                                       IV.    ANALYSIS

A.     The Parties’ Arguments

       1. Plaintiff

       In its Motion, Plaintiff argues it is entitled to summary judgment because Younts does not

qualify as an insured under the Policy. Plaintiff focuses its arguments on the provision setting

forth that an insured can be “[a]ny person . . . or any organization [] acting as your real estate

manager.” (ECF No. 1-1 at 35 § II, ¶ 2(b).) Specifically, Plaintiff asserts that Younts could not

have been the Williamses’ real estate manager under the Policy because he failed to possess a

license. (ECF No. 40 at 14 (citing S.C. Code Ann. § 40-57-20 (“It is unlawful for an individual to

act as a . . . real estate property manager . . . without an active, valid license issued by the [South

Carolina Real Estate Commission]. . . .”)).) Plaintiff next asserts that there is no evidence of a

written real estate management agreement between the Williamses and Younts designating him

their property manager for the Shopping Center. (Id. at 15–16.) To this point, Plaintiff asserts that

“all of the facts developed through litigation in both the Underlying Action and this Coverage

Action establish, at most, a fairly typical lessor-lessee relationship between Mr. Younts and the

Williamses, which relationship alone has been held insufficient to qualify the lessee as a ‘real

estate manager’ for CGL coverage purposes by numerous other federal district and appellate

courts.” (Id. at 17 (citing, e.g., Moon v. Cincinnati Ins. Co., 592 F. App’x 757, 758–59 (11th Cir.

2014) (the term “real estate manager,” as used in the “Who is An Insured” provision of the Subject

AO Policy, has an accepted meaning in the insurance industry that contemplates “real estate

transactions rather than routine maintenance.”)).) Finally, Plaintiff contends that there is not any

evidence to support a finding that Younts undertook property management activities at the


                                                  6
Shopping Center on the Williamses’ behalf and with their knowledge. (ECF No. 40 at 18–20.)

       As to the “total insuring intent of the Policy,” 2 Plaintiff argues that (1) the Policy

“contemplates only risk associated with a lessor whose lessee . . . is solely responsible for

maintaining the parking lot” and (2) Defendant “specifically evaluated, underwrote and insured

Mr. Younts and his company, Younts Properties, for the exact loss that was reduced to judgment

against Mr. Younts in the Underlying Action.” (Id. at 22.)

       2. Defendant

       In its Motion for Summary Judgment, Defendant asserts that because Younts “acted as a

property manager for Hamilton Williams and Eston Williams, Jr.,” Younts is covered under the

Policy based on the provision defining an insured as “[a]ny person, . . . or any organization while

acting as your real estate manager.” (ECF No. 41-1 at 6 (citing ECF No. 1-1 at 35 § II, ¶ 2(b)).)

Defendant asserts that Younts “managed the entire property at the Orangeburg Plaza shopping

center, including portions of which he was a partial owner as well as areas owned by Hamilton

Williams and Eston Williams, Jr., such as the physical location of Liquid Center bar.” (Id. at 3.)

As support, Defendant cites to the testimony of Younts (see ECF No. 41-3 at 3:24–4:12) and Eston

Williams, Jr. (See ECF No. 41:2 at 4:16–11:5 (“He did manage the property.”).)

       Because Younts is an insured under the Policy, Defendant next asserts that Plaintiff “is

required to share contribution for the loss in equal shares” because “the insurance policies []




2Plaintiff asserts that “total policy insuring intent” is an analysis that “focuses on the insuring
intent of the insured and insurer when apportioning liabilities among multiple insurers.” (ECF No.
40 at 21 (citing S.C. Ins. Co. v. Fid. & Guar. Ins. Underwriters, Inc., 489 S.E.2d 200, 204 (S.C.
1997)). According to Plaintiff, “[t]o discern the true insuring intent, a court should focus on the
following factors in conducting this analysis: (a) the wording of the policies, including the ‘other
insurance’ clauses; (b) the stated coverage provided in the policies; (c) the premium paid for such
coverage; (d) any requirements in the policy that the insured have underlying insurance policies;
and (e) other relevant factors.” Id.

                                                 7
provide for contributions in equal shares.” (Id. at 8.) The provisions in the Policy governing issues

of other insurance are as follows:

4.     Other Insurance
       If other valid and collectible insurance is available to the insured for a loss we cover under
       Coverage A or B of this Coverage Part, our obligations are limited as follows:

       a.      Primary Insurance

               This insurance is primary except when b. below applies. If this insurance is primary,
               our obligations are not affected unless any of the other insurance is also primary.
               Then we will share with all that other insurance by the method described in c.
               below.

       b.      Excess Insurance

               This insurance is excess over:

               (1) Any of the other insurance, whether primary excess contingent or any other
               basis:

                       (a) That is Fire, Extended Coverage, Builders Risk, Installation Risk or
                       similar coverage for “your work”
                       (b) That is Fire Insurance for premises rented to you or temporarily
                       occupied by you with permission of the owner;
                       (c) That is insurance purchased by you to cover your liability as a tenant for
                       “property damage” to premises rented to you or temporarily occupied by
                       you with permission of the owner; or
                       (d) If the loss arises out of the maintenance or use of aircraft, “autos” or
                       watercraft to the extent not subject to Exclusion g. of Section I – Coverage
                       A - Bodily Injury and Property Damage Liability.

               (2) Any other primary insurance available to an insured, other than an additional
               insured, covering liability for damages arising out of the premises or operations or
               the products and completed operations for which you have been added as an
               additional insured by attachment of an endorsement.
…

       c.      Method of Sharing

               If all of the other insurance permits contribution by equal shares, we will follow
               this method also. Under this approach each insurer contributes equal amounts until
               it has paid its applicable limit of insurance or none of the loss remains, whichever
               comes first.




                                                 8
               If any of the other insurance does not permit contribution by equal shares, we will
               contribute by limits. Under this method, each insurer’s share is based on the ratio
               of its applicable limit of insurance to the total applicable limits of insurance of all
               insurers.

(ECF No. 1-1 at 37–38 ¶ 4(a).) In considering the foregoing, Defendant argues that (1) “none of

the circumstances outlined in subparagraph (1) of the excess insurance provisions are implicated”;

and (2) subparagraph (2) is inapplicable because Defendant’s policy on Younts was not intended

to cover damages arising out of the Williamses’ ownership of The Liquid Center. (ECF No. 41-1

at 10–11.) In this regard, Defendant asserts that “[b]ecause both CIC and Auto-Owners provide

primary coverage, the method of sharing provided in both policies requires contribution in equal

shares.” (Id. at 11.)

B.     The Court’s Review

       To resolve the parties’ dispute in this matter, the court must determine whether Younts is

an insured under the Policy’s provisions. At the outset, the court observes that the parties do not

appear to dispute that the Policy’s only definition of insured that is capable of implicating coverage

for Younts provides that an insured is “[a]ny person (other than your ‘employee’ or ‘volunteer

worker’), . . . while acting as your real estate manager.” (See ECF No. 1-1 at 35 § II, ¶ 2(b).) The

parties also appear to agree that the Policy does not define the term “real estate manager” and they

couch their arguments to persuade why the court should adopt their suggested definition of that

term.3 However, while the parties focus their attention on defining “real estate manager,” the court


3 In expressing their contentions, the parties failed to cite to, and the court has not located, a South
Carolina appellate court decision expressly addressing a “while acting as your real estate manager”
provision of an insurance contract. Additionally, neither party has requested certification of this
issue to the South Carolina Supreme Court. Thus, as a federal court sitting in diversity, this court
“must predict how the South Carolina Supreme Court would decide the issue.” Allstate Ins. Co.
v. Electrolux Home Prods., Inc., C/A No.: 4:16-cv-03666-RBH, 2017 WL 2216298, at *5 (D.S.C.
May 19, 2017) (citing Private Mortg. Inv. Servs., Inc. v. Hotel & Club Assocs., Inc., 296 F.3d 308,
312 (4th Cir. 2002) (“As a federal court sitting in diversity, we have an obligation to apply the
jurisprudence of South Carolina’s highest court, the South Carolina Supreme Court. But in a

                                                   9
finds that interpretation of this term is unnecessary because the dispute’s resolution ultimately

occurs pursuant to an assessment of the “while acting as” term.

       Because “while acting as,” like “real estate manager,” is undefined in the Policy, the court

is able to define the term in accordance with “its plain, ordinary, and popular meaning.” Am.

Credit of Sumter, Inc. v. Nationwide Mut. Ins. Co., 663 S.E.2d 492, 495 (S.C. 2008) (citation

omitted); see also Anderson v. Buonforte, 617 S.E.2d 750, 754 (S.C. Ct. App. 2005) (“When a

term is not defined within a contract, evidence of its usual and customary meaning is competent to

aid in determining its meaning.” (citation omitted)); USAA Prop. & Cas. Ins. Co. v. Rowland, 435

S.E.2d 879, 881–82 (S.C. Ct. App. 1993) (“In the absence of a prescribed definition in the policy,

the term should be defined according to the ordinary and usual understanding of the term’s

significance to the ordinary person.”). To this end, while South Carolina appellate courts have not

construed the “while acting as” term of the provision at issue, it has come to mean in the context

of an insurance contract “acting in that capacity at the time of the occurrence which caused [the

Underlying Action’s] plaintiff’s injury.” Bewig v. State Farm Fire and Cas. Ins. Co., 848 S.W.2d

521, 522 (Mo. Ct. App. 1993). This construction has been consistently used by other courts in

assessing coverage for identical “while acting as” provisions. See, e.g., Black v. Grange Ins. Ass’n,

No. C08–1699Z, 2009 WL 4110300, at *9 (W.D. Wash. Nov. 19, 2009) (denying coverage

because the complaint failed to allege that the underlying plaintiff’s injuries occurred while Black,

a resident of the property, was acting in his capacity as the named insured’s real estate manager);



situation where the South Carolina Supreme Court has spoken neither directly nor indirectly on
the particular issue before us, we are called upon to predict how that court would rule if presented
with the issue.” (internal footnote and citations omitted))). “In predicting a ruling by the South
Carolina Supreme Court, [the Court] may also consider, inter alia: restatements of the law,
treatises, and well considered dicta,” id., “as well as the practices of other states.” Id. (quoting St.
Paul Fire & Marine Ins. Co. v. Am. Int’l Specialty Lines Ins. Co., 365 F.3d 263, 272 (4th Cir.
2004) (internal quotation marks omitted)).

                                                  10
Dempsey ex rel. Dempsey v. Clark, 847 So.2d 133, 139 (La. Ct. App. 2003) (“[T]he unambiguous

language of the [while acting as real estate manager] policy, as well as logic based on the purpose

of a rental dwelling policy, require that the plaintiff’s injuries for which insurance coverage is

sought must occur while the alleged insured was acting in the capacity of real estate manager for

the named insured.”); Russell v. Clapp, 201 S.W.3d 99, 103 (Mo. Ct. App. 2006) (requiring a

showing that the alleged insured was a real estate manager and that the injury arose from the

alleged insured’s activities as a real estate manager); Bewig, 848 S.W.2d at 522 (“It is plaintiff's

burden to establish that coverage existed. That burden requires that plaintiff establish that Linda

was a real estate manager of the property, and that the injury occurred while she was acting in that

capacity.”).

       Upon its review, the court observes that there are not any allegations or evidence

demonstrating that the Underlying Action’s plaintiff’s Mary Joan Ball’s injuries occurred while

Younts was acting in the capacity as the Policy’s Named Insureds’ real estate manager.

Specifically, the record is totally silent regarding Younts’ status/role as to real estate management

activities when Ball suffered her injuries at or around 11 p.m. on May 7, 2013. E.g., W. All. Ins.

Co. v. N. Ins. Co. of N.Y., 176 F.3d 825, 830–33 (5th Cir. 1999) (discussing whether the underlying

complaint alleged that the alleged insured was acting in his capacity as a building manager for the

named insured when he hired an uncertified handyman rather than a professional to install a water

heater and when he failed to inspect dysfunctional smoke detectors); Russell, 201 S.W.3d at 103

(“On the day of the dog bite, [alleged real estate manager] Clapp had finished work around noon

and, at the time of the injury, was watching television inside the trailer home. . . . Under these

facts, Clapp was not engaged in property management activities for Edward and Louise Clapp and

is, therefore, not an insured under the [] policy.”); Bewig, 848 S.W.2d at 522 (“The record is silent




                                                 11
about [alleged real estate manager] Linda’s activities at the time of the occurrence.”). Accordingly,

after considering the Policy, the facts as alleged in the Underlying Action, and the relevant case

law, the court finds that the evidence does not support application of the Policy’s “while acting as

your real estate manager” provision to create coverage for Younts as the real estate manager of the

Named Insureds. Accordingly, the court must grant Plaintiff’s Motion for Summary Judgment.

                                     V.    CONCLUSION

       Upon careful consideration of the entire record, the court GRANTS Plaintiff Auto-Owners

Insurance Company’s Motion for Summary Judgment (ECF No. 40) and DECLARES that the

CGL Policy No. 072316-35293100-12 does not provide coverage to Melvin K. Younts for the

claims asserted in the Underlying Action. As a result of the foregoing, Plaintiff Auto-Owners

Insurance Company does not have any duty to either provide Younts with a defense in the

Underlying Action or indemnify Defendant The Cincinnati Insurance Company for the amount of

any judgment in the Underlying Action. The court further DENIES Defendant The Cincinnati

Insurance Company’s Motion for Summary Judgment. (ECF No. 41.)

       IT IS SO ORDERED.




                                                      United States District Judge

June 6, 2019
Columbia, South Carolina




                                                 12
